Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  143108                                                                                                Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Mary Beth Kelly
            Plaintiff-Appellee,                                                                             Brian K. Zahra,
                                                                                                                       Justices
  v                                                                  SC: 143108
                                                                     COA: 302632
                                                                     Wayne CC: 09-027534-FC
  JOMO KENYATTA CRAFT
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the April 4, 2011 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2011                   _________________________________________
           y0829                                                                Clerk